EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below (This is the same as the amendment made on 04/15/2022). Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected without traverse.  The method claims ado not include the novel aspects outlined below in the reasons for allowance.  Accordingly, claims 9-20 have been cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the trial system specifically comprising the fixation pin located at a pivot axis also positioned at the distal most point of the concave surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following is list of the most relevant prior art: (US-20080091271 US-20120035737 US-20030055509 US-20140052268 US-20020161448 US-20100010635 US-20100305711 US-20120310246 US-20130006378 US-20130006376 US-20140277537 US-4944757 US-5271737 US-7695519 US-6506215 US-8617250 US-7740662 US-4216549 US-5344460 US-5658341 US-9283082 US-9295557 US-5976147 US-5356414 US-5782925.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774